'Wright, J.
1. I concur in the proposition that appeals taken before the first Monday in January last would come directly to this court, and should be heard and determined here.
2. I hold in the second place, that all appeals taken since that time must go to the General Term, no matter when the judgment was rendered, and that there is nothing in the law authorizing an appeal directly to this court after the first Monday in January from a judgment of the District Court.
3. As to the time within which appeals must be taken, my opinion is, that a party could appeal, before the taking effect of the act under consideration, within a year, but I do not believe that this right to the year continues since the first Monday in January, 1869. After that, the time is limited to three months, and if more than that elapsed before the taking effect of the act, the right of appeal is lost. I might possibly concede that a party could appeal (to the General Term) within three months after the taking effect of the act, provided this would not extend it beyond one year. But I cannot hold that the year is given in all cases where judgments were rendered before.
And believing that the law is thus written, I hold that this appeal should be dismissed.